PER CURIAM
Plaintiff, an inmate at Eastern Oregon Correctional Institution, appeals the granting of defendant’s motion for summary judgment in plaintiffs habeas corpus action. The return to the writ alleges only that plaintiff is in custody pursuant to a judgment and sentencing order. Plaintiff alleges in his replication that he has blurred vision and bad headaches. He claims that he has “been restrained] of liberty without due process” in that he “has requested and been denied the right to see an optometrist because he is in segregation.” See Mueller v. Cupp, 45 Or App 495, 608 P2d 1203 (1980).
The Oregon Rules of Civil Procedure apply to habeas corpus proceedings except where a different procedure is specified by statute. Bedell v. Schiedler, 307 Or 562, 565, 770 P2d 909 (1989). Bedell concluded that “any motion practice other than an ORS 34.680 motion to strike is inappropriate in habeas corpus actions” because ordinary pre-trial motions “would only lengthen and complicate actions intended to provide an expeditious and summary resolution of the issues presented.” 307 Or at 566.
It was error for the trial court to dismiss plaintiffs habeas corpus action under ORCP 47C.
Reversed and remanded.